Citation Nr: 0731335	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-38 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to November 
1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
GERD and found that new and material evidence had not been 
submitted sufficient to reopen a claim of entitlement to 
service connection for hypertension.  

The Board notes that an October 2004 rating decision rating 
decision confirmed and continued the January 2004 denial of 
service connection for GERD and again found that new and 
material evidence had not been submitted sufficient to reopen 
a claim of entitlement to service connection.  The veteran 
submitted a notice of disagreement (NOD) with the October 
2004 rating decision in February 2005.  

In a July 2004 statement, however, the veteran requested that 
she be reevaluated for GERD and hypertension and asserted 
that service connection was warranted for these conditions.  
This statement within one year of notice of the January 2004 
rating decision can be read as expressing disagreement with 
that rating decision.  

A November 2006 rating decision granted service connection 
for hypertension.  This rating decision constitutes a full 
grant of the benefit sought in regard to that issue.  

In July 2007 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  


FINDING OF FACT

Current GERD is related to service.  


CONCLUSION OF LAW

Service connection for GERD is warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision, 
further notice or assistance is unnecessary to aid the 
veteran in substantiating this claim.  

II.  Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In Barr v. Nicholson, 21 Vet. App. 303, 307 (2007), the Court 
held that establishing service connection generally requires 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability. See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 
3.303(b) an alternative method of establishing the second 
and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage, 10 Vet. App. at 
495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). 

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

VA and private treatment records from August 2000 to November 
2006 report complaints and findings of GERD.  An August 2003 
VA esophagram included a finding of mild gastroesophageal 
reflux, but an upper endoscopy (EGD) study performed two days 
later found no evidence of reflux disease.  Nevertheless, an 
August 2004 record of VA treatment included an assessment of 
dyspepsia from GERD and the VA treatment records indicate 
that the veteran was being treated with Ranitidine as needed 
for her stomach.  

The VA treatment records reflect that the veteran again 
underwent upper endoscopy (EGD) in February 2005 because of 
dysphagia and reflux symptoms.  The assessment was an 
external compression in the proximal esophagus.  The veteran 
was changed to a proton-pump inhibitor (PPI) for GERD.  This 
assessment and plan suggest a current diagnosis of GERD.  The 
most recent VA treatment record, from November 2006, reflects 
that the veteran is on omeprazole for stomach/reflux.  

The foregoing medical evidence demonstrates current GERD.  
Thus, the first criteria of a successful service connection 
claim is satisfied.  

The second element is also satisfied in this case, as the 
service medical records show complaints and findings of GERD.  

At the July 2007 hearing the veteran reported a continuity of 
symptomatology of GERD symptoms since service.  The veteran 
is competent to report the symptoms of GERD because they are 
capable of lay observation.  See Jandreau v. Nicholson, 492 
F. 3d. 1372 (Fed. Cir. 2007).  The finding of a continuity of 
symptomatology is bolstered by the VA and private treatment 
records which reflect ongoing complaints regarding and 
treatment for GERD.  There is no clearly contradictory 
evidence.  The Board finds that this continuity of 
symptomatology satisfies the third element of the service 
connection claim.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Based on the findings of GERD in service, the continuity of 
symptoms, and the current diagnosis of GERD, and resolving 
all doubt in favor of the veteran, the Board finds that 
service connection is warranted.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


